In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-21-00338-CV
                 ___________________________

                 CAROLYN CUSHMAN, Appellant

                                 V.

GOLDIE BROWNING, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX
          FOR THE ESTATE OF WANDA MCHAN, Appellee



               On Appeal from the 43rd District Court
                      Parker County, Texas
                   Trial Court No. CV17-1650


               Before Birdwell, Bassel, and Womack, JJ.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

        We have considered the parties’ “Joint Motion to Set Aside Judgment and

Remand.” It is the court’s opinion that the motion should be granted. We set aside

the trial court’s judgment without regard to the merits and remand this case to the

trial court to render judgment in accordance with the parties’ agreement. See Tex. R.

App. P. 42.1(a)(2)(B).

        By agreement, each party shall bear its own costs. See Tex. R. App. P. 42.1(d),

43.4.

                                                      Per Curiam

Delivered: March 24, 2022




                                           2